UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50345 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (301) 430-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR As of July 30, 2009, the registrant had 3,862,364 shares of common stock outstanding. Part I.Financial Information Item 1.Financial Statements Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Time deposits in other banks Investment securities available for sale Investment securities held to maturity Loans, less allowance for loan losses Restricted equity securities at cost Premises and equipment Accrued interest receivable Prepaid income taxes - Deferred income taxes - Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Long-term borrowings Accrued interest payable Income tax payable - Deferred income taxes - Other liabilities Total liabilities Stockholders' equity Preferred stock, par value $0.01 per share and additional paid in capital; 7,000 shares issued and outstanding Common stock, par value $0.01 per share; authorized 15,000,000 shares; issued and outstanding 3,862,364 in 2009 and 2008 Additional paid-in capital Warrants to purchase 141,892 shares of common stock Retained earnings Accumulated other comprehensive income Total Old Line Bancshares, Inc. stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest revenue Loans, including fees $ U.S. Treasury securities U.S. government agency securities Mortgage backed securities Municipal securities Federal funds sold Other Total interest revenue Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest revenue Service charges on deposit accounts Gains on sales of investment securities - - Earnings on bank owned life insurance Income (loss) on investment in real estate LLC - - Other fees and commissions Total non-interest revenue Non-interest expense Salaries Employee benefits Occupancy Equipment Data processing Other operating Total non-interest expense Income before income taxes Income taxes Net Income Less: Net Income attributable to the noncontrolling interest - - Net Income attributable to Old Line Bancshares, Inc. Preferred stock dividends and discount accretion - - Net income available to common stockholders $ Basic earnings per common share $ Diluted earnings per common share $ The accompanying notes are an integral part of these consolidated financial statements 2 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statement of Changes in Stockholders' Equity Six Months Ended June 30, 2009 (Unaudited) Preferred Stock
